UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6448



ISAAC A. BLAKE,

                                            Plaintiff - Appellant,

          and


BILLY LEE LISENBY, a/k/a Malik A. Al-Shabazz;
WILLIAM LAMONT SCURRY,

                                                       Plaintiffs,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; W.
D. CATOE, Director of South Carolina Depart-
ment of Corrections; GERALDINE MIRO, Warden of
Allendale Correctional Institution; MCKITHER
BODISON, Associate Warden of Allendale Cor-
rectional Institution; KENNETH GREENE, Ser-
geant; L. TERRY, Correctional Officer; KEN
LONG, Grievance Clerk; ANN HALLMAN, Grievance
Clerk;   BETSY  ALBRITTON,   Captain;   JOSEPH
DELOACH, Captain; E. SMITH, Correctional Of-
ficer; B. J. THOMAS, Counsel Substitute;
BENJAMIN MONTGOMERY, Deputy Director of South
Carolina Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. David C. Norton, District Judge.
(CA-99-2281-7)
Submitted:   December 20, 2001        Decided:   December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac A. Blake, Appellant Pro Se. Robert Douglas Simmons Mellard,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

      Isaac A. Blake appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.             Blake’s case

was   referred   to    a   magistrate       judge   pursuant   to    28    U.S.C.

§ 636(b)(1)(B) (1994).         The magistrate judge recommended that

relief be denied and advised Blake that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Blake      failed   to   object     to   the   magistrate      judge’s

recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                  Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).           Blake has waived appellate review by

failing to file objections after receiving proper notice.                 Accord-

ingly, we affirm the judgment of the district court.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                        3